department of the treasury internal_revenue_service washington d c date number release date uil 07a-00 gl-605607-00 cc pa cbs br2 memorandum for associate area_counsel small_business self-employed area from kathryn a zuba chief branch collections bankruptcy summonses subject in re legend taxpayer suba subb x date1 ____ x consultant by memorandum dated date you asked us to review and comment on the debtor’s proposed chapter plan we read your request as covering the following specific issues the treatment of class r5a on page of the plan the class r6 claims the approval of the stock incentive plan on page the treatment of the stock group of debtors on page the scheme outlined under section vii on pages to convert the company’s assets to a liquidating_trust whether section vii creates a need to obtain and review the committee settlement agreement the consequences of issuing stock to satisfy claims as proposed in section x-f on page and any attendant valuation problems the consequence of issuing debt to satisfy claims in section x-g on page and the propriety of the tax reporting provisions on page other documents to passthroughs and special industries for their review and received their response on date we have incorporated the gist of their response in this memorandum as modified slightly by further conversations with them accordingly we forwarded the plan and summary of the facts taxpayer and its subsidiaries the debtors filed chapter bankruptcy in in the united_states bankruptcy court for the district of _______ and its debtor subsidiaries have filed a plan_of_reorganization that consists of x sub-plans one for each debtor at the time taxpayer filed bankruptcy it owned subb corporation subb which manufactured and marketed during the course of the bankruptcy the debtors were divided into two groups - the reorganizing debtors and the liquidating debtors the liquidating debtors are subb and certain other subsidiaries through court approved transactions the assets of the liquidating debtors have either been sold or are in the process of being sold and their businesses liquidated the plan provides that shortly after confirmation of the plan the effective date all of the capital stock of subb issued before the effective date will be deemed canceled and subb shall be deemed to transfer to a liquidating_trust the trust all of its right title and interest in all of its assets and the trust shall assume all of subb’s obligations under the consultant contract the plan defines the trust as the trust to be created on the effective date in accordance with the plan for the benefit of the holders of allowed claims against the liquidating debtors it should be noted that the assets of the other liquidating debtors are not transferred to the trust under the terms of the plan law and analysis sec_301_7701-4 of the procedure and administration regulations provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code the code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 provides conditions under which the irs will consider issuing an advance_ruling classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 in the instant case business_purpose provides that the trust shall assume all of subb’s obligations under the contract to the extent subb and consultant consultant have entered into the contract the plan defines the contract as a contract between subb and consultant in which consultant will provide services with respect to analysis and resolution of claims and avoidance actions under the bankruptcy code sales and divestitures of assets and other matters described in the contract section vii a taxation of the transfer the property transfer from the estate to the trust will be taxable to the estate under sec_1001 of the code the estate is treated as having transferred its property to its creditors in return for relief from an amount of debt equal to the fair_market_value of the property see 73_tc_370 the estate will realize gain_or_loss on the difference between subb’s basis in the property and its fair_market_value this gain_or_loss will most likely be capital in nature because subb is in bankruptcy the fair_market_value of any property to be transferred to the trust presumably will be less than the amount of debt being discharged therefore the estate will probably realize cod income under sec_61 of the code on the difference between the amount of debt discharged and the total of the cash and fair_market_value of the property transferred however due to the bankruptcy proceeding the cod income will be excluded from the estate’s gross_income and will reduce any of subb’s tax_attributes transferred to the estate sec_108 and b this will not affect however potential capital_gains from the property transfer for example if subb owes its creditors dollar_figure and transfers property into the trust that has a fair_market_value of dollar_figure in which it has a basis of dollar_figure then subb would realize dollar_figure of cod income and dollar_figure of capital_gain while the dollar_figure would be subject_to the rules under sec_108 the dollar_figure would not while the dollar_figure would be unlikely to result in taxable_income because of sec_108 the dollar_figure would be more likely to cause a tax_liability taxation of the trust generally liquidating trusts are taxed as grantor trusts with the creditors treated as the grantors and deemed owners the theory is that the debtor transferred its assets to the creditors in exchange for relief from its indebtedness to them and that the creditors then transferred those assets to the trust for purposes of liquidation the transfer to the creditors need not actually take place it is deemed to have occurred the beneficiaries of the bankruptcy_estate will be the grantors of the liquidating_trust they will be treated as the deemed owners of the trust because the property used to fund it came from them and all the income will be distributed to them or used to pay the expenses of their trusts the beneficiaries must report each item_of_income or gain as it is earned by the trust conclusions we hope this adequately addresses your concerns please contact bryan camp pincite-3834 if you have any further questions
